DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application. 
In view of the terminal disclaimer filed 7/14/22, the previous double patenting rejection to claims 1-20 is withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e., “determining a plurality of list entries by determining, for each list in the plurality of lists of first values, a corresponding list entry that is indexed in the list based on the index value; determining a second value that is largest among the plurality of list entries” (claims 1, 6) and “wherein corresponding list entries in each list of the plurality of lists of first values are determined based on the index value; and receiving, from the UE, the CSI report on the PUSCH based on a second value, wherein the second value is the largest among the corresponding list entries” (claims 11, 16). The closest prior art found, which was previously cited, is as follows:


Liang et al. (U.S. Patent Application Publication No. 2019/0335475), which is directed to channel state information processing method and apparatus, and system; and teaches that groups of specific CSI reporting timing offset values are preconfigured by using higher layer signaling (for example, RRC signaling), and then the indication information is used to indicate which specific group of CSI reporting timing offset values need to be used by the user equipment currently (par [0332]); and
Wu et al. (U.S. Patent Application Publication No. 2020/0177253), which is directed to signaling design for joint uplink data and channel state information feedback; and teaches that UE is configured with a first set of indexed timing offsets and a second set of indexed timing offsets (par [0060]); base station transmits an index corresponding to the first set and/or second set (par [0060]); UE applies the index to the first set to select time offset or applies the index to the second set to select time offset (par [0060]). 

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “determining a plurality of list entries by determining, for each list in the plurality of lists of first values, a corresponding list entry that is indexed in the list based on the index value; determining a second value that is largest among the plurality of list entries” (claims 1, 6) and “wherein corresponding list entries in each list of the plurality of lists of first values are determined based on the index value; and receiving, from the UE, the CSI report on the PUSCH based on a second value, wherein the second value is the largest among the corresponding list entries” (claims 11, 16) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414